Citation Nr: 1011975	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue with invasion to the lateral pharynx.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from June 1952 to 
June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The Veteran testified from the RO 
at a Board videoconference hearing held in January 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation in service.

2.  The Veteran's squamous cell carcinoma of the tongue with 
invasion to the pharynx did not originate in service or until 
decades after service, and is not otherwise etiologically 
related to service, including to exposure to ionizing 
radiation.


CONCLUSION OF LAW

Squamous cell carcinoma of the tongue with invasion to the 
pharynx, to include as due to exposure to ionizing radiation, 
was not incurred in or aggravated by service and may not be 
presumed, on any basis, to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1112(c), 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the adjudication of the 
veteran's claim, VA collectively provided him with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in September 2005 and March 2006 correspondences; 
the latter correspondence addressed the information and 
evidence necessary to establish an initial disability rating 
and effective date in the event the Veteran's claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  His claim was last readjudicated in an August 2009 
supplemental statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
In this regard, the Board notes that the Veteran at one point 
reported receiving treatment at the Detroit, Michigan, VA 
Medical Center in 1954.  The record shows that the referenced 
facility reported in May 2009 that it had no records for the 
Veteran.  Based on that response, the Board finds that any 
further attempts to obtain records for the Veteran from that 
facility would be futile.  The Board notes in any event that 
the Veteran has indicated that the treatment he received in 
1954 was actually for a back disorder; the records would not 
tend to be relevant to the issue of tongue cancer.

The Veteran at one point also inquired as to whether the 
claims file of the brother who served with him and who died 
of cancer would be relevant to his case.  As there is no 
indication that records pertaining to his brother's 
particular health history would be relevant, the Board finds 
that VA need not pursue that line of development.

In addition, a VA medical opinion was obtained in this case 
in accordance with the procedures of 38 C.F.R. § 3.311.  The 
record shows that in November 2005 the RO requested a new 
dose estimate for the Veteran given the establishment of new 
guidelines.  The Defense Threat Reduction Agency thereafter 
obtained from the Veteran an account of his radiation 
exposure, and in August and December 2006 provided radiation 
dose estimates for him.  The case was referred to a designate 
of VA's Under Secretary for Health, who provided an opinion 
concerning the likelihood that the Veteran's cancer was 
related to radiation exposure.  The Director of VA's 
Compensation and Pension Service (as designate for VA's Under 
Secretary for Benefits) then offered his own opinion.  
Although an opinion was not obtained concerning whether the 
tongue cancer was otherwise etiologically related to service, 
the Board points out that such an opinion is not necessary 
given that the Veteran does not allege an event or injury in 
service (other than radiation exposure), and does not contend 
that he observed any symptoms of tongue cancer prior to 2004.  
See generally, McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The Veteran contends that his tongue cancer, with invasion to 
the lateral pharynx, was caused by exposure to radiation 
while participating in Operation Ivy onboard the U.S.S. Oak 
Hill.  He contends that his brother, who served on the same 
vessel, died of throat cancer.  He explains that he was 
topside during the atomic testing, but was not issued a 
radiation badge.

The Veteran's service treatment records are silent for any 
reference to tongue or pharyngeal abnormalities, including 
cancer.  His service personnel records do not record any 
information concerning radiation exposure.  In July 1984, the 
National Personnel Records Center indicated that there was no 
Form 1141 (which records doses of radiation exposure) for the 
Veteran in his service personnel records.

On file is a letter from the Department of the Navy, dated in 
September 1984 (and received in connection with an earlier 
claim by the Veteran for other disorders).  The letter 
explained that Navy data confirmed the Veteran served aboard 
the U.S.S. Oak Hill during Operation Ivy in 1952.  The letter 
further explains that a search of Operation IVY dosimetry 
data as well as the Veteran's medical record revealed no 
record of radiation exposure.  The letter noted that a dose 
of 0.031 rem gamma had been scientifically calculated for the 
Oak Hill crew, and accounted for the light fallout 
encountered by the ship.  Attached to the letter was a 
history of the Veteran's vessel during Operation Ivy.   The 
history indicated that dosimetry information existed for 59 
of the 433 crew members, and that the recorded mean radiation 
exposure for that group was 0.059 rem gamma, with a range of 
exposure from zero to 0.46 rem gamma.

There is no post-service evidence of tongue or pharyngeal 
cancers until 2005.  Treatment records for January 1992 do 
note complaints of throat swelling that the entry suggested 
was related to an adverse reaction to medication.  In January 
1997 the Veteran was treated for a slightly erythematous 
pharyngitis attributed to sinusitis.  VA treatment records 
2005 show that he was found to have a mass at the base of the 
tongue extending to the left vallecula, with a large left 
lateral neck mass in the pharynx; the masses were biopsied as 
squamous cell carcinoma.

In an August 2006 statement, the Defense Threat Reduction 
Agency (DTRA) indicated that the Veteran was a confirmed 
participant in Operation Ivy.  The DTRA indicated that it had 
developed a dose estimate for the Veteran from his 
participation in that operation, and that the estimate was 
based on available military records, the Veteran's 
recollections and statements, and assumptions about his 
participation activities and environment during his radiation 
exposure.  The DTRA noted that the Veteran had had the 
opportunity to review the scenario on which the estimate was 
based, and that he accepted that scenario (except for that he 
believed he served aboard a particular ship in July 1952 
rather than October 1952; the DTRA indicated that it had 
considered his comments). 

The DTRA provided the following dose estimates for the 
Veteran:  Mean total external gamma dose of 0.20 rem; upper 
bound gamma dose of 0.46 rem; mean total external/upper bound 
neutron dose of 0.0 rem; internal committed alpha dose to the 
tongue of 0.0 rem; upper bound committed alpha dose to the 
tongue of 0.0011 rem; internal committed beta plus gamma dose 
to the tongue of 0.042 rem; and upper bound committed beta 
plus gamma dose to the tongue of 0.36 rem.  Attached to the 
estimate was a copy of the scenario assumptions (based on the 
Veteran's input), as well as the radiation dose assessment 
report.

In a December 2006 correspondence, the DTRA explained that 
one value in the August 2006 letter was mistakenly reported.  
The DTRA indicated that the upper bound gamma value should 
read 0.48 rem.

The RO forwarded the Veteran's case to the Director of VA's 
Compensation and Pension Service (the designate of VA's Under 
Secretary for Benefits).  In turn, the Director referred the 
matter to VA's Under Secretary for Health.  In a February 
2007 statement, the Chief Public Health and Environmental 
Hazards Officer, on behalf of the Under Secretary for Health, 
noted the dose estimates provided by the DTRA (including the 
revised estimate mentioned in the December 2006 
correspondence).  The physician explained that tissues of the 
oral cavity, including the tongue, are considered to be at 
low risk for radiation-induced cancers.  He noted that there 
were no consistent or statistically significant increase in 
cancers of the oral cavity after exposure to external or 
internal radiation shown in epidemiological studies.  He 
explained that the Interactive Radioepidemiological Program 
of the National Institute for Occupational Safety and Health 
was used to estimate the likelihood that exposure to ionizing 
radiation was responsible for the Veteran's cancer.  Based on 
that source, the physician calculated that there was a 0.65 
percent probability for such a relationship.  He concluded 
that it therefore was unlikely that the squamous cell 
carcinoma of the tongue was attributable to exposure to 
ionizing radiation in service.

In a March 2007 statement, the Director of VA's Compensation 
and Pension Service reviewed the February 2007 advisory 
opinion, and concluded that there was no reasonable 
possibility that the Veteran's squamous cell carcinoma of the 
tongue resulted from exposure to radiation in service.

In statements on file and at the Veteran's hearing, he 
testified that he was topside during the explosion of atomic 
devices.  He explained that he and his brother served aboard 
the same ship during Operation Ivy, and that his brother died 
of throat cancer.  The representative argued that because the 
Chief Public Health and Environmental Hazards Officer 
indicated there was some chance, however remote, that 
radiation causes cancer of the type manifested by the 
Veteran, given that the Veteran actually was exposed to 
radiation and did develop cancer, the evidence must be in 
equipoise.

Analysis

Applicable laws and regulations state that service connection 
may be granted for disability resulting from a disease or 
injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service incurrence of certain chronic diseases, including 
malignant tumors, may be presumed if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation-risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed Veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311. To consider a claim under § 
3.311, the evidence must show the following: (1) the Veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994). 

The record shows that the Veteran participated in Operation 
Ivy, and that he therefore participated in a "radiation risk 
activity" in service.  The Board points out that cancer of 
the tongue is not a disease subject to presumptive service 
connection on the basis of participation in a radiation risk 
activity.  Although cancer of the pharynx is such a disease, 
the treatment records show, and the Veteran has not disputed, 
that the cancer of his pharynx originated from the tongue 
cancer.  The pharyngeal portion of the cancer therefore does 
not meet the criteria for presumptive service connection.  
See VAOPGCPREC 9-90.

In short, service connection on a presumptive basis is not 
warranted.

Turning to whether the Veteran's exposure to ionizing 
radiation in fact did cause the tongue cancer, the only 
medical opinion on file to address the matter is the February 
2007 opinion of the Chief Public Health and Environmental 
Hazards Officer.  That opinion took into account the dose 
estimates provided by the DTRA (which the Veteran has not 
challenged), and calculated that there was only a 0.65 
percent likelihood that the Veteran's exposure to ionizing 
radiation caused the Veteran's cancer.  He explained that the 
tongue is one of the soft tissues which is at low risk for 
radiation-induced cancers.  Both the Chief Public Health and 
Environmental Hazards Officer and the Director of 
Compensation and Pension Service concluded that it was 
unlikely that the Veteran's tongue cancer was related to 
ionizing radiation in service.

The Board notes that the Veteran, in a May 2008 statement and 
in reference to the Chief Public Health and Environmental 
Hazards Officer and the Director of Compensation and Pension 
Service, stated "[h]ow are these people qualified to provide 
medical opinions?  I feel that this should have been done by 
a qualified doctor."  The Board first points out that the 
Director of Compensation and Pension Service, as the 
designate for the Under Secretary for Benefits, offered his 
opinion pursuant to the requirements of 38 C.F.R. § 3.311(c).

As to the Chief Public Health and Environmental Hazards 
Officer, the Board notes that the Veteran has questioned his 
competency to offer an opinion.  In Bastien v. Shinseki, No. 
2009-7099 (Fed. Cir. Mar. 24, 2010) and in Rizzo v. Shinseki, 
580 F.3d 1288 (Fed. Cir. 2009), the U.S. Court of Appeals for 
the Federal Circuit held that the Board is not required to 
present affirmative evidence of a physician's qualifications 
in every case as a precondition for the Board's reliance on 
that physician's opinion.  Rather, there must be some 
challenge to the expertise of the VA expert.

The Board points out that the Veteran has not explained how 
the Chief Public Health and Environmental Hazards Officer 
lacks the competency to offer a medical opinion.  He merely 
states that the referenced individual is not qualified.  He 
does not explain what would, in his opinion, constitute a 
"qualified" doctor against which the Board could evaluate 
the Chief Public Health and Environmental Hazards Officer's 
credentials.  The Board points out that the Chief Public 
Health and Environmental Hazards Officer is a physician, who 
also holds a Master of Science degree in Public Health.  
Consequently, even assuming that Bastien and Rizzo 
contemplate that such vague allegations against the provider 
of an opinion prompts an affirmative duty on the part of the 
Board to explain that person's credentials, the Board finds 
that the Chief Public Health and Environmental Hazards 
Officer's credentials as a physician with a degree in Public 
Health qualifies him to offer an opinion on the likelihood 
that radiation exposure caused a cancer.  Certainly the 
Veteran has not offered any basis to conclude otherwise. 

In short, the only medical evidence on file is against the 
claim.  That evidence indicates a less than one percent 
probability that the Veteran's exposure to ionizing radiation 
in service led to his tongue cancer.

The only evidence in support of the Veteran's claim consists 
of the statements and testimony of the Veteran himself.  The 
Board finds, however, that the determination of whether a 
cancer is related to radiation exposure clearly is not a 
matter susceptible to lay opinion.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  To the contrary, experts in 
the field resort to epidemiological studies based on dose 
estimates in order to construct the probability of such a 
relationship.  The Board consequently finds that the Veteran 
is not competent to offer an opinion concerning the 
relationship of his tongue cancer to radiation exposure.

The Board acknowledges the representative's argument that 
documented exposure to ionizing radiation in service, coupled 
with an opinion that there is more than a zero percent 
probability that a cancer is related to that exposure 
requires a grant of service connection.  The representative 
fundamentally misunderstands the law as providing for a grant 
of service connection even where the evidence is 
overwhelmingly against the claim.  In point of fact the 
evidence must at least be in equipoise.  See 38 U.S.C.A. § 
5107 (West 2002).  Moreover, although reasonable doubt is to 
be resolved in favor of the Veteran, by reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009) (emphasis added).  The representative's argument is 
without merit.

With respect to whether the tongue cancer is etiologically 
related to service on a basis other than radiation exposure, 
the service treatment records are silent for any reference to 
tongue cancer, and there is no post-service evidence of such 
cancer until more than 45 years after service.  The Veteran 
does not contend that the tongue cancer originated in 
service, or that it is otherwise etiologically related to 
service except on the basis of radiation exposure.  Nor does 
he contend that the tongue cancer began earlier than the mid 
2000's.  

In sum, there is no competent or credible evidence of tongue 
cancer in service or until decades thereafter, and no 
competent evidence linking tongue cancer to service or to 
radiation exposure therein.  The competent evidence instead 
shows that it is exceedingly unlikely that the tongue cancer 
is due to radiation exposure.  As the preponderance of the 
evidence is against the claim, the claim must be denied.   
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the tongue with invasion to the lateral pharynx is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


